[J-11-2015][M.O. – Stevens, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT

COMMONWEALTH OF PENNSYLVANIA,                 :   No. 698 CAP
                                              :
             Appellee                         :   Appeal from the Judgment of Sentence
                                              :   entered on 3/12/14 in the Court of
             v.                               :   Common Pleas, Criminal Division of
                                              :   Fayette County at No. CP-26-CR-
                                              :   0002075-2011
PATRICK RAY HANEY,                            :
                                              :
             Appellant                        :   SUBMITTED: February 25, 2015




                                 DISSENTING OPINION


MR. CHIEF JUSTICE SAYLOR                               DECIDED: December 29, 2015


      Consistent with my dissenting opinion in Commonwealth v. Woodard, ___ Pa.

___, ____ A.3d ___, 2015 WL 7767271 (Dec. 3, 2015), which I incorporate here by

reference, I respectfully dissent. In both Woodard and the present case, I would hold

that the trial courts erred in admitting into evidence color photographs of nude, battered,

open-eyed, deceased children taken during autopsies, encompassing full body portraits

and facial close-ups. As I explained at greater length in Woodard, I believe that such

graphic, visceral portrayals of dead children create an unacceptable risk of influencing

jurors to reach conclusions based on factors other than a strict application of the law to

the facts. See id. at ___, ___ A.3d at ___, 2015 WL 7767271, at *24-26 (Saylor, C.J.,

dissenting).1 The impact is heightened in the present case, given that the trial court

1
  This case and Woodard suggest the potential for confusion in this area of the law in
terms of what this Court means by the word “inflammatory.” The Woodard majority
credited a trial court’s finding that one set of autopsy photographs of a naked, battered
(continuedF)
apparently permitted the jurors to have unfettered access to these pictures during their

deliberations, see N.T., March 11, 2014, at 265. Accord Woodard, ___ Pa. at ___, ___

A.3d at ___, 2015 WL 7767271, at *10 (highlighting, as a factor favoring affirmance of

the trial court’s decision to admit autopsy photographs, the fact that “the jury was not

given the photographs to examine during deliberations[.]”).




(Fcontinued)
child were not inflammatory, see Woodard, ___ Pa. at ___, ___ A.3d at ___, 2015 WL
7767271, at *10; whereas, the present majority credits another trial court’s finding that
similar pictures were inflammatory. See Majority Opinion, slip op. at 21. The majority,
however, provides no explanation for why the visceral impact of the two sets of
photographs upon lay jurors may have been different.

From my own point of view, having reviewed both sets of pictures, I fail to see any
material difference in this regard.


                           [J-11-2015][M.O. – Stevens, J.] - 2